      Case 2:20-cv-00799 Document 1 Filed 01/27/20 Page 1 of 6 Page ID #:1




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
4    fcasella@donigerlawfirm.com
5
     DONIGER / BURROUGHS
     603 Rose Avenue
6    Venice California 90291
7
     Telephone: (310) 590-1820

8    Attorneys for Plaintiff
9

10
                              UNITED STATES DISTRICT COURT

11
                            CENTRAL DISTRICT OF CALIFORNIA

12   STAR FABRICS, INC., a California                   Case No.:
13   Corporation,
                                                        PLAINTIFF’S COMPLAINT FOR
14   Plaintiff,                                         COPYRIGHT INFRINGEMENT
15
     v.                                                 Jury Trial Demanded
16

17   BIZZ, INC., a California corporation; TRIS, a
     business entity of form unknown; and DOES
18   1-10,
19
     Defendants.
20

21             Star Fabrics, Inc., by and through its undersigned attorneys, hereby prays to
22   this honorable Court for relief based on the following:
23                                 JURISDICTION AND VENUE
24         1.        This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
25   et seq.
26         2.        This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
27   1338 (a) and (b).
28

                                                   1
                                               COMPLAINT
     Case 2:20-cv-00799 Document 1 Filed 01/27/20 Page 2 of 6 Page ID #:2




1          3.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
2    1400(a) in that this is the judicial district in which a substantial part of the acts and
3    omissions giving rise to the claims occurred.
4                                        PARTIES
5          4.     Plaintiff STAR FABRICS, INC. is a corporation organized and existing
6    under the laws of the State of California with its principal place of business located in
7    Los Angeles, California.
8          5.     Plaintiff is informed and believes and thereon alleges that Defendant
9    BIZZ, INC. (“BIZZ”), is a California corporation, with its principal place of business
10   located at 615 E 61st Street, Los Angeles, California 90001.
11         6.     Plaintiff is informed and believes and thereon alleges that Defendant
12   TRIS (“TRIS”), is a business entity of form unknown, with its principal place of
13   business located at 3200 N Sepulveda Blvd, Manhattan Beach, California 90266.
14         7.     Plaintiff is informed and believes and thereon alleges that Defendants
15   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
16   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
17   or have engaged in one or more of the wrongful practices alleged herein. The true
18   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
19   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
20   by such fictitious names, and will seek leave to amend this Complaint to show their
21   true names and capacities when same have been ascertained.
22         8.     Plaintiff is informed and believes and thereon alleges that at all times
23   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
24   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
25   at all times acting within the scope of such agency, affiliation, alter-ego relationship
26   and/or employment; and actively participated in or subsequently ratified and/or
27   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
28

                                                 2
                                             COMPLAINT
     Case 2:20-cv-00799 Document 1 Filed 01/27/20 Page 3 of 6 Page ID #:3




1    circumstances, including, but not limited to, full knowledge of each violation of
2    Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
3                           CLAIMS RELATED TO DESIGN 70961
4          9.      Plaintiff owns an original two-dimensional artwork used for purposes of
5    textile printing entitled 70961 (the “Subject Design”) which has been registered with
6    the United States Copyright Office.
7          10.     Prior to the acts complained of herein, Plaintiff widely disseminated
8    fabric bearing the Subject Design to numerous parties in the fashion and apparel
9    industries.
10         11.     Plaintiff is informed and believes and thereon alleges that following its
11   distribution of the Subject Design, BIZZ, TRIS, DOE Defendants, and each of them
12   distributed and/or sold fabric and/or garments featuring a design which is
13   substantially similar to the Subject Design (hereinafter “Subject Product”), including
14   but not limited to products sold by TRIS, bearing the label “Tris Design”, under Style
15   No. ED12983BZ, and RN 113395 indicating it was manufactured or otherwise
16   distributed by BIZZ.
17         12.     A representative sample of the Subject Design, and exemplars of Subject
18   Product are set forth hereinbelow:
19                 Subject Design                         Subject Product
20

21

22

23

24

25

26

27

28

                                                 3
                                            COMPLAINT
     Case 2:20-cv-00799 Document 1 Filed 01/27/20 Page 4 of 6 Page ID #:4




1                                FIRST CLAIM FOR RELIEF
2                (For Copyright Infringement - Against All Defendants, and Each)
3          13.      Plaintiff repeats, realleges and incorporates herein by reference as
4    though fully set forth the allegations contained in the preceding paragraphs of this
5    Complaint.
6          14.     Plaintiff is informed and believes and thereon alleges that Defendants,
7    and each of them, had access to the Subject Design, including, without limitation,
8    through (a) access to Plaintiff’s showroom and/or design library; (b) access to
9    illegally distributed copies of the Subject Design by third-party vendors and/or DOE
10   Defendants, including without limitation international and/or overseas converters and
11   printing mills; (c) access to Plaintiff’s strike-offs and samples, and (d) access to
12   garments in the marketplace manufactured with lawfully printed fabric bearing the
13   Subject Design.
14         15.      Plaintiff is informed and believes and thereon alleges that one or more
15   of the Defendants manufactures garments and/or is a garment vendor. Plaintiff is
16   further informed and believes and thereon alleges that said Defendant(s), and each of
17   them, has an ongoing business relationship with Defendant retailers, and each of
18   them, and supplied garments to said retailers, which garments infringed the Subject
19   Design in that said garments were composed of fabric which featured unauthorized
20   print designs that were identical or substantially similar to the Subject Design, or
21   were an illegal modification thereof.
22         16.      Plaintiff is informed and believes and thereon alleges that Defendants,
23   and each of them, infringed Plaintiff’s copyright by creating, making and/or
24   developing directly infringing and/or derivative works from the Subject Design and
25   by producing, distributing and/or selling Subject Products through a nationwide
26   network of retail stores, catalogues, and through on-line websites.
27         17.      Due to Defendants’, and each of their, acts of infringement, Plaintiff has
28

                                                  4
                                             COMPLAINT
      Case 2:20-cv-00799 Document 1 Filed 01/27/20 Page 5 of 6 Page ID #:5




1    suffered damages in an amount to be established at trial.
2           18.      Due to Defendants’, and each of their, acts of copyright infringement as
3    alleged herein, Defendants, and each of them, have obtained profits they would not
4    otherwise have realized but for their infringement of the Subject Design. As such,
5    Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
6    attributable to the infringement of the Subject Design in an amount to be established
7    at trial.
8           19.      Plaintiff is informed and believes and thereon alleges that Defendants,
9    and each of them, have committed copyright infringement with actual or constructive
10   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
11   and continue to be, willful, intentional and malicious.
12                                     PRAYER FOR RELIEF
13           Wherefore, Plaintiff prays for judgment as follows:
14                a. That Defendants—each of them—and their respective agents and
15                   servants be enjoined from importing, manufacturing, distributing,
16                   offering for sale, selling or otherwise trafficking in any product that
17                   infringes Plaintiff’s copyrights in the Subject Design;
18                b. That Plaintiff be awarded all profits of Defendants, and each of them,
19                   plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
20                   or, if elected before final judgment, statutory damages as available under
21                   the Copyright Act, 17 U.S.C. § 101 et seq.;
22                c. That Plaintiff be awarded its attorneys’ fees as available under the
23                   Copyright Act U.S.C. § 101 et seq.;
24                d. That Plaintiff be awarded pre-judgment interest as allowed by law;
25                e. That Plaintiff be awarded the costs of this action; and
26                f. That Plaintiff be awarded such further legal and equitable relief as the
27                   Court deems proper.
28

                                                    5
                                                COMPLAINT
     Case 2:20-cv-00799 Document 1 Filed 01/27/20 Page 6 of 6 Page ID #:6




1          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
2    38 and the 7th Amendment to the United States Constitution.
3

4    Dated: January 27, 2020                               DONIGER / BURROUGHS
5
                                                     By:   /s/ Stephen M. Doniger
6                                                          Stephen M. Doniger, Esq.
                                                           Frank Gregory Casella, Esq.
7
                                                           Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
                                            COMPLAINT
